 


109 HR 4420 IH: To repeal tax subsidies enacted by the Energy Policy Act of 2005 for oil and gas, to repeal certain other oil and gas subsidies in the Internal Revenue Code of 1986, and to use the proceeds to carry out the Low-Income Home Energy Assistance Act of 1981 and to provide weatherization assistance.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
109th CONGRESS 1st Session 
H. R. 4420 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Sanders (for himself and Mr. Kucinich) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, Education and the Workforce, and Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To repeal tax subsidies enacted by the Energy Policy Act of 2005 for oil and gas, to repeal certain other oil and gas subsidies in the Internal Revenue Code of 1986, and to use the proceeds to carry out the Low-Income Home Energy Assistance Act of 1981 and to provide weatherization assistance. 
 
 
1.Repeal of tax subsidies for the oil and gas industry 
(a)Repeal of certain oil and gas provisions enacted by the Energy Policy Act of 2005 
(1)In generalThe following provisions, and amendments made by such provisions, of the Energy Policy Act of 2005 are hereby repealed: 
(A)Section 1323 (relating to temporary expensing for equipment used in refining of liquid fuels). 
(B)Section 1329 (relating to amortization of geological and geophysical expenditures). 
(2)Administration of Internal Revenue Code of 1986The Internal Revenue Code of 1986 shall be applied and administered as if the provisions, and amendments, specified in paragraph (1) had never been enacted.  
(b)Repeal of enhanced oil recovery creditSection 43 (relating to enhanced oil recovery credit) is amended by adding at the end the following new subsection: 
 
(f)TerminationThis section shall not apply to taxable years beginning after the date of enactment of this subsection.. 
(c)Repeal of credit for production of low sulfur diesel fuelSection 45H (relating to credit for production of low sulfur diesel fuel) is amended by adding at the end the following new subsection: 
 
(h)TerminationThis section shall not apply to taxable years beginning after the date of enactment of this subsection.. 
(d)Repeal of credit for producing fuel from a nonconventional sourceSubpart D of part IV of subchapter A of chapter 1 of such Code is amended by striking section 45K (relating to credit for producing fuel from a nonconventional source).  
(e)Repeal of deduction for capital costs incurred in complying with Environmental Protection Agency sulfur regulationsSection 179B (relating to deduction for capital costs incurred in complying with Environmental Protection Agency sulfur regulations) is amended by adding at the end the following new subsection: 
 
(f)TerminationThis section shall not apply to taxable years beginning after the date of enactment of this subsection.. 
(f)Repeal of certain intangible drilling and development costsSubsection (c) of section 263 of such Code (relating to intangible drilling and development costs in the case of oil and gas wells and geothermal wells) is amended by adding at the end the following new sentence: This subsection shall not apply to costs incurred in the case of oil and gas wells after the date of enactment of this sentence.. 
(g)Repeal of certain oil and gas provisions 
(1)In generalPart I of subchapter I of chapter 1 of such Code (relating to deductions) is amended by adding at the end the following new section:  
 
618.Oil and gas limitationThis part shall not apply with respect to any expenditure relating to any oil or gas well paid or incurred after the date of enactment of this section.. 
(2)Clerical amendmentThe table of sections for part I of subchapter I of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 618. Oil and gas limitation. 
(h)Effective dateThe amendments made by this section shall take effect on the date of enactment of this section.  
2.LIHEAP 
(a)Availability of fundsThere are appropriated to the Secretary of Health and Human Services for allotment under section 2604(e) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)) $15,000,000,000 for fiscal year 2006, to remain available through 2015. 
(b)Emergency designationAmounts appropriated under subsection (a) are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress), the concurrent resolution on the budget for fiscal year 2006, or the equivalent section contained in concurrent resolutions on the budget for each subsequent fiscal year. 
3.Weatherization assistance 
(a)Availability of fundsThere are appropriated to the Secretary of Energy for carrying out part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) $7,380,000,000 for fiscal year 2006, to remain available through 2015. 
(b)Emergency designationAmounts appropriated under subsection (a) are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress), the concurrent resolution on the budget for fiscal year 2006, or the equivalent section contained in concurrent resolutions on the budget for each subsequent fiscal year. 
 
